ACCEPTED
                                                                                        04-15-00281-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  5/12/2015 11:08:38 AM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                              NO. 04-15-00281-CR

                                 IN THE                                FILED IN
                                                                4th COURT OF APPEALS
                        FOURTH COURT OF APPEALS                  SAN ANTONIO, TEXAS
                               OF TEXAS                         5/12/2015 11:08:38 AM
                         AT SAN ANTONIO, TEXAS                      KEITH E. HOTTLE
                                                                         Clerk
                               KEVIN BALDITT,
                                  Appellant

                                        VS.

                            THE STATE OF TEXAS,
                                  Appellee

              ENTRY OF APPEARANCE AS LEAD COUNSEL
                         FOR APPELLANT

TO THE HONORABLE COURT OF APPEALS:

      On May 6, 2015, the Honorable Ray Olivarri, Judge Presiding, 399th Judicial

District of Texas, appointed the Bexar County Public Defender’s Office to

represent the Appellant in the direct appeal in the above styled and numbered

cause. Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure, Richard

B. Dulany, Jr., Assistant Public Defender, hereby notifies the Court that he enters

his appearance as lead counsel for the Appellant on behalf of the Bexar County

Public Defender’s Office.

                                      Respectfully submitted,

                                      /s/ Richard B. Dulany, Jr.
                                      ____________________________________
                                      RICHARD B. DULANY, JR.
                                      Assistant Public Defender
                                      Bexar County Public Defender’s Office
                                      101 W. Nueva, Suite 310
                                      San Antonio, Texas 78205
                                      (210) 335-0701
                                      FAX (210) 335-0707
                                      richard.dulany@bexar.org
                                      Texas Bar No. 06196400

                                      ATTORNEY FOR APPELLANT


             CERTIFICATE OF SERVICE AND COMPLIANCE

      I HEREBY CERTIFIY that a true and correct copy of the above and

foregoing notice has been served electronically on the Bexar County District

Attorney’s Office, Appellate Division, Paul Elizondo Tower, 101 W. Nueva St.,

Suite 710, San Antonio, Texas 78205, on May 12, 2015. The word count is 223.

                                      /s/ Richard B. Dulany, Jr.
                                      ____________________________________
                                      RICHARD B. DULANY, JR.




                                        2